Per Curiam:
The amended complaint set forth a cause of action to set aside a transfer of corporate stock made by a testamentary trustee, on the ground that it was made in fraud of his cestui que trust. In view of the facts asserted in the moving papers, although such facts are disputed in the answering papers, we think that such an issue was presented in reference to such cause of action as to *834justify the issuance of a temporary injunction. The plaintiffs, for a second cause of action, complained that the transfer was void because made in violation of section 70 of the Public Service Commission Law.  We are not prepared to hold that the cause of action thus attempted to be stated has legal merit. Whether or not the transfer was absolutely void we shall continue to regard as an open question. Order unanimously affirmed, with ten dollars costs and disbursements. Van Kirk, J., not sitting.